Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11, 16-19 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Yangjun (CN106770523).


          In regards to claim 1, Yangjun discloses a gas detection system with eliminating influence of ambient temperature and humidity changes, characterized in that the gas detection system comprising: (abstract; para(s) 0002-0060; fig. 1)

          a bare sensor used to detect a target gas in an ambient gas to obtain a first feedback signal; (abstract, para 0050; para(s) 0002-0060; fig. 1)

          a reference sensor used to selectively isolate the target gas in the ambient gas to generate a zero gas, and to detect the zero gas to obtain a second feedback signal; and (para(s) 0028, 0053, 0058; para(s) 0002-0060; fig. 1)

          a calculation module connected to the bare sensor and reference sensor being used to calculate a difference value between the first feedback signal and the second feedback signal to obtain a third feedback signal, and to obtain the target gas concentration by calculating the third feedback signal according to a calibration formula. (para(s) 0030, 0054, 0060; para(s) 0002-0060; fig. 1)  


2, Yangjun discloses a  gas detection system according to claim 1, (see claim rejection 1) characterized in that the reference sensor comprises a sensor body having a consistent signal response to the target gas and ambient temperature and humidity with the bare sensor; and (para 0050; claim 4

          a target gas selective isolation layer having heat conduction and water vapor exchange function for selectively isolating the target gas in the ambient gas to generate the zero gas.  (claims 8, 10; fig. 1; para(s) 0007, 0021, 0028, 0058, 0045, 0053, 0058)


          In regards to claim 4, Yangjin discloses a gas detection system according to claim 1, (see claim rejection 1) characterized in that the first (STDCXH-20002-USPT/01192908v1} Page 2feedback signal, the second feedback signal and the third feedback signal include any one of voltage value, current value and concentration value. (abstract; para(s) 0002-0060; fig. 1)  


          In regards to claim 5, Yangjin teaches a gas detection system according to claim 1, (see claim rejection 1) characterized in that the difference between the first feedback signal and the second feedback signal includes a direct signal difference between the first feedback signal and the second feedback signal and a correction signal difference after proportional correction between the first feedback signal and the second feedback signal.  (para(s) 0025, 0028, 0054, 0058)


          In regards to claim 11, Yangjun discloses a gas detection system according to claim 2, (see claim rejection 2) wherein the gas detection system further comprises a first sensor seat and a second sensor seat, the first sensor seat and the second sensor seat are respectively equipped with a first sampling gas chamber and a second sampling gas chamber communicated with the ambient gas, the bare sensor is installed in the first sampling gas chamber, the sensor body is installed in the second sampling gas chamber.  (3, 21, 23-24, fig. 1, ‘gas chamber’, ‘buffer tank’, ‘processing tanks’; para 0050; claim 8)


          In regards to claim 16, Yangjun discloses a gas detection system according to claim 2, (see claim rejection 2) wherein the bare sensor and sensor body comprise any one of electrochemical sensor, metal oxide sensor, photoionization sensor and non dispersive infrared sensor.  (claim 4; para 0064; para 0018, ‘recites sulfur dioxide sensor which is an electrochemical sensor’)  


          In regards to claim 17, Yangjun discloses a gas detection system according to claim 2, (see claim rejection 2) wherein the target gas selective isolation layer includes any one of filter paper, filter membrane, molecular sieve, filter device and a covering structures formed by selective filter material filling.  (claim 4; para 0064; para 0018, ‘recites sulfur dioxide sensor which is an electrochemical sensor’)  


          In regards to claim 18, Yangjun discloses a gas detection system according to claim 2, (see claim rejection 2) wherein the sensor body is an electrochemical sensor, the target gas selective isolation layer is arranged on surface of internal (STDCXH-20002-USPT/01192908v1} Page 4electrolyte layer of the electrochemical sensor. (para 0018, ‘recites sulfur dioxide sensor which is an electrochemical sensor’)  


          In regards to claim 19, a gas detection method with eliminating influence of ambient temperature and humidity change, applied to the gas detection system according to claim 1, the gas detection method comprising: (abstract; para(s) 0002-0060; fig. 1) 
 
          obtaining a first feedback signal by detecting a target gas in an ambient gas with a bare sensor; (abstract, para 0050; para(s) 0002-0060; fig. 1)

          obtaining a second feedback signal by selectively isolating the target gas in the ambient gas to generate a zero gas and detecting the zero gas with a reference sensor; and (para(s) 0028, 0058; para(s) 0002-0060; fig. 1) 

          calculating a difference between the first feedback signal and the second feedback signal to obtain a third feedback signal, and obtaining a target gas concentration by calculating the third feedback signal according to a calibration formula. (para(s) 0030, 0054, 0060; para(s) 0002-0060; fig. 1) 


Allowable Subject Matter

Claims 3, 6-10, 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852